                   Case 19-10879-CSS             Doc 419       Filed 02/03/20        Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
WMC MORTGAGE, LLC,                                           : Case No. 19–10879 (CSS)
                                                             :
                            1
                  Debtor.                                    : Re: Docket No. 410
                                                             :
------------------------------------------------------------ x

                    ORDER (I) GRANTING FINAL DECREE CLOSING THE
                 POST-EFFECTIVE DATE DEBTOR’S CHAPTER 11 CASE AND
                   (II) TERMINATING CLAIMS AND NOTICING SERVICES

          Upon the motion (the “Motion”)2 of the Post-Effective Date Debtor, for entry of order

granting a final decree closing this chapter 11 case and terminating the Claims Agent Services

provided by Epiq, all as more fully set forth in the Motion; and the Court having reviewed the

Motion; and the Court having jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief

requested therein being a core proceeding in accordance with 28 U.S.C. §§ 157(b)(2); and venue

being proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion

and the hearing thereon being adequate and appropriate under the particular circumstances; and

the Court having found and determined that the relief sought in the Motion is in the best interests

of the Debtor’s estate and its creditors, and other parties in interest and that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED THAT:


1
  The last four digits of the Debtor’s federal tax identification number are 2008. The Debtor’s principal office is
located at 6320 Canoga Avenue, Suite 1420, Woodland Hills, California 91367.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.




RLF1 22836873v.1
                   Case 19-10879-CSS        Doc 419     Filed 02/03/20    Page 2 of 2




         1.        The Motion is granted as set forth herein.

         2.        The chapter 11 case (Case No. 19-10879) of WMC Mortgage, LLC, is hereby

CLOSED pursuant to section 350(a) of the Bankruptcy Code, effective as of the date of entry of

this Order.

         3.        The Post-Effective Date Debtor shall complete any remaining post-confirmation

quarterly reports with respect to this chapter 11 case and pay all U.S. Trustee fees within thirty

(30) days of the due date of such reports.

         4.        Epiq’s obligations to provide the Claims Agent Services are terminated upon the

completion of the services listed in paragraph 19 of the Motion. Thereafter, Epiq will have no

further obligations to this Court, the Post-Effective Date Debtor, the Liquidating Trustee or any

party in interest with respect to the Claims Agent Services in this chapter 11 case.

         5.        The Clerk of the Court shall enter this Order, and thereafter the docket for this

chapter 11 case shall be marked as “Closed.”

         6.        This Court shall retain jurisdiction to hear and determine any matters or disputes

related to this chapter 11 case, including, without limitation, any matters or disputes relating to

the effect of discharge and/or injunction provisions contained in the Plan and/or the

Confirmation Order.

         7.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062, or

9014 or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




          Dated: February 3rd, 2020
                                                   CHRISTOPHER S. SONTCHI
          Wilmington, Delaware
                                                   UNITED
                                                    2     STATES BANKRUPTCY JUDGE

RLF1 22836873v.1
